UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) AGL Resources Inc.: (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. is a large accelerated filer and is not a shell company. The number of shares of AGL Resources Inc.’s common stock, $5.00 Par Value, outstanding as of April 22, 2014 was 119,257,873. TABLE OF CONTENTS Page Explanatory Note 3 Glossary of Key Terms 4 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 5 Condensed Consolidated Statements of Financial Position 5 Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Other Comprehensive Income 7 Condensed Consolidated Statements of Equity 8 Condensed Consolidated Statements of Cash Flows 9 Notes to Condensed Consolidated Financial Statements (Unaudited) 10 Note 1 - Organization and Basis of Presentation 10 Note 2 - Significant Accounting Policies and Methods of Application 11 Note 3 - Regulated Operations 14 Note 4 - Fair Value Measurements 15 Note 5 - Derivative Instruments 16 Note 6 - Employee Benefit Plans 18 Note 7 - Debt and Credit Facilities 19 Note 8 - Equity 20 Note 9 - Non-Wholly Owned Entities 20 Note 10 - Commitments, Guarantees and Contingencies 22 Note 11 - Segment Information 23 Note 12 –Discontinued Operations 24 Note 13 – Revision to Prior Period Financial Statements 25 Note 14 – Subsequent Events 28 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Forward-Looking Statements 29 Executive Summary 29 Results of Operations 32 Liquidity and Capital Resources 38 Critical Accounting Policies and Estimates 42 Accounting Developments 42 4 Controls and Procedures 43 PART II - OTHER INFORMATION 6 Exhibits 44 SIGNATURE 45 2 Unless the context requires otherwise, references to “we,” “us,” “our,” the “company” or “AGL Resources” mean consolidated AGL Resources Inc. and its subsidiaries. Explanatory Note: We are filing this Amendment No. 1 on Form 10-Q/A (this “Amended Filing”) to our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2014 (the “Original Filing”), to: (i) revise management’s conclusions regarding internal control over financial reporting and disclosure controls and procedures as of March 31, 2014 and (ii) revise the financial statements to adjust certain amounts in the accounting for revenue recognition related to certain of our regulatory infrastructure programs since 1998 and adjust our amortization of intangible assets for our customer relationships and trade names for the quarters ended March 31, 2014 and 2013, as well as update other previously-identified immaterial adjustments. Accordingly, we hereby amend and replace in their entirety Items 1, 2, 4 and 6 in the Original Filing. Additionally, we are recasting certain prior period information in our Quarterly Report on Form 10-Q for the quarterly periods ended March 31, 2014 and 2013 to conform with segment reporting changes made in connection with the sale of our Tropical Shipping business, as a result of entering into a definitive agreement to sell this business on April 4, 2014. We concluded that this divestiture qualified for discontinued operations treatment of this business during the second quarter of 2014. Accordingly, the operations and cash flows of this business were removed from our ongoing operations and the assets and liabilities of this business were classified as held for sale, as reported in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2014. We did not maintain effective controls to appropriately apply the accounting guidance related to the recognition of allowed versus incurred costs. Specifically, the Company did not have controls to address the recognition of allowed versus incurred costs, primarily related to an allowed equity return, applied to the accounting for our regulated infrastructure programs and related disclosures that operated at a level of precision to prevent or detect potential material misstatements to the Company’s consolidated financial statements. This control deficiency resulted in the misstatement of our regulatory assets and operating revenues and related financial disclosures and resulted in the revision of our consolidated financial statements for the years ended December 31, 2013, 2012 and 2011 and each of the quarters ended March 31, 2014 and June 30, 2014. Additionally, this control deficiency could result in misstatements of the aforementioned accounts and disclosures that would result in a material misstatement of the consolidated financial statements that would not be prevented or detected. Accordingly, our management has concluded that the control deficiency constitutes a material weakness. As required by Rule 12b-15, our principal executive officer and principal financial officer are providing updated certifications. Accordingly, we hereby amend Item 6 in the Original Filing to reflect the filing of the new certifications. On November 7, 2014, we filed an amended Form 10-K/A revising certain prior period information with respect to our Annual Report on Form 10-K for the year ended December 31, 2013, due to the revenue recognition and amortization of intangible asset issues referred to above. We previously disclosed in our Form 10-K/A that the revisions did not impact any incentive compensation that was based on ourresults for 2013, 2012 and 2011. However, subsequent to the filing of our Form 10-K/A, we determined that for 2011, had the underlying accounting originally reflected the distinction between regulatory accounting principles and GAAP, certain long-term incentives that were based on ourresults for the performance period ended December 31, 2011, would not have been awarded. Specifically, in February 2012, based upon results for the performance period ended December 31, 2011,we would not have awarded officers (as defined for purposes of Section 16 of the Securities Exchange Act of 1934, as amended) (1) performance cash unit awards with an aggregatevalue of approximately $1 million and (2) a total of 37,290 shares of restricted stock.Management has evaluated this item in relation to its previously filed Form 10-K/A and materiality conclusions under Staff Accounting Bulletin No. 99 and has concluded that itwouldnot change its prior materiality conclusion. This impact on executive compensation will be reviewed bythe Compensation Committee of our Board of Directors and by the full Board to determine appropriate actions. Except as indicated above, this Amended Filing does not purport to reflect any information or events subsequent to the filing date of the Original Filing. As such, this Amended Filing speaks only as of the date the Original Filing was filed, and we have not undertaken herein to amend, supplement or update any information contained in the Original Filing to give effect to any subsequent events. Accordingly, this Amended Filing should be read in conjunction with the Original Filing and any documents filed by us with the Securities and Exchange Commission (SEC) subsequent to the Original Filing, including our amended Annual Report on Form 10-K/A for the year ended December 31, 2013, filed with the SEC on November 7, 2014, our Quarterly Report on Form 10-Q for the quarter ended June 30, 2014, filed with the SEC on July 30, 2014, and our Quarterly Report on Form 10-Q for the quarter ended September 30, 2014, filed with the SEC on November 7, 2014. 3 Table of Contents GLOSSARY OF KEY TERMS 2013 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on February 6, 2014 2013 Form 10-K/A Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on November 7, 2014 AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects and is capitalized in PP&E and considered rate base for ratemaking purposes AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support its commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs FASB Financial Accounting Standards Board Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIFO Last-in, first-out LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter PBR Performance-based rate Piedmont Piedmont Natural Gas Company, Inc. Pivotal Home Solutions Nicor Energy Services Company, doing business as Pivotal Home Solutions PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services, LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Triton Triton Container Investments, LLC Tropical Shipping Tropical Shipping and Construction Company Limited, and also the name used throughout this filing to describe the business operations of our former cargo shipping segment (excluding Triton), which now has been classified as discontinued operations and held for sale U.S. United States VIE Variable interest entity Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted average cost of gas 4 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) REVISED As of In millions, except share amounts March 31, 2014 December 31, 2013 March 31, 2013 Current assets Cash and cash equivalents $ $ 81 $ Short-term investments 49 49 41 Receivables Energy marketing Gas, unbilled and other Less allowance for uncollectible accounts 49 29 39 Total receivables, net Inventories, net Assets held for sale Regulatory assets 72 Derivative instruments 99 Other 93 Total current assets Long-term assets and other deferred debits Property, plant and equipment Less accumulated depreciation Property, plant and equipment, net Goodwill Regulatory assets Intangible assets Derivative instruments 11 20 11 Other Total long-term assets and other deferred debits Total assets $ $ $ Current liabilities Energy marketing trade payables $ $ $ Short-term debt Other accounts payable - trade Accrued expenses Temporary LIFO liquidation - Current portion of long-term debt and capital leases - Regulatory liabilities Customer deposits and credit balances Accrued environmental remediation liabilities 82 70 63 Derivative instruments 63 75 20 Liabilities held for sale 36 40 34 Other Total current liabilities Long-term liabilities and other deferred credits Long-term debt Accumulated deferred income taxes Regulatory liabilities Accrued pension and retiree welfare benefits Accrued environmental remediation liabilities Derivative instruments 19 5 4 Other 70 74 74 Total long-term liabilities and other deferred credits Total liabilities and other deferred credits Commitments, guarantees and contingencies (see Note 10) Equity Common stock, $5 par value; 750,000,000 shares authorized: outstanding: 119,247,421 shares at March 31, 2014, 118,888,876 shares at December 31, 2013 and 118,123,770 shares at March 31, 2013 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Treasury shares, at cost: 216,523 shares at March 31, 2014 and December 31, 2013 and March 31, 2013 (8
